     Case 2:19-cv-01540-KJM-KJN Document 58 Filed 02/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH DELGADO,                                     No. 2:19-cv-1540 KJN P
12                             Plaintiff,
13               v.                                        ORDER AND REVISED SCHEDULING
                                                           ORDER
14    JOE A. LIZARRAGA, et al.,
15                             Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se, filed a motion for extension of time to

18   respond to defendants’ discovery requests, as required by the December 1, 2020 order. Plaintiff

19   shows good cause for the extension, requiring modification of the court’s scheduling order.

20             Accordingly, IT IS HEREBY ORDERED that:

21             1. Plaintiff’s motion for an extension of time (ECF No. 56) is granted.

22             2. Plaintiff is granted up to and including April 1, 2021, in which to submit his discovery

23   responses to counsel for defendants. No further extensions will be granted.

24             3. The discovery deadline is extended to May 14, 2021.

25             4. The dispositive motions deadline is extended to August 13, 2021; in all other respects,

26   the first discovery and scheduling order (ECF No. 28) remains in effect.

27   Dated: February 10, 2021

28   /delg1540.eot.dsc.resp2
